618 N.W.2d 378 (2000)
Maria SANCHEZ aka Teresa Martinez-Sanchez, Individually and as Administrator of the Estate of Otoniel Sanchez, Deceased, Appellant,
v.
Kevin LOWE and Muscatine Tire and Wheel, Appellees.
No. 98-1360.
Supreme Court of Iowa.
October 11, 2000.
Marc Moen and Frank Santiago, Iowa City, for appellant.
Eric M. Knoernschild of Hintermeister, Knoernschild & Eichelberger, Muscatine, and Brian C. Ivers of McDonald, Stonebraker, Cepican & Woodward, P.C., Davenport, for appellees.
Considered en banc.
PER CURIAM.
The justices of the court being equally divided, the judgment of the district court is affirmed by operation of law. See Iowa Code § 602.4107 (1999).
DISTRICT COURT JUDGMENT AFFIRMED BY OPERATION OF LAW.
For affirmance: McGIVERIN, C.J., and CARTER, SNELL, and CADY, JJ.
For Reversal: LARSON, LAVORATO, NEUMAN, and TERNUS, JJ.